Citation Nr: 0402799	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from April 1952 to April 1956, 
and from February 1957 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by 
which the RO confirmed and continued a noncompensable rating 
for bilateral hearing loss.  In addition, the RO granted 
service connection for posttraumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation.  The RO also denied 
service connection for tinnitus.  The veteran appealed these 
decisions.  By a March 2003 decision, service connection was 
granted for tinnitus.  In a February 2003 rating decision, 
the evaluation for PTSD was increased to 50 percent 
disabling.  Thereafter, the veteran entered a VA Form 21-4138 
indicating that the recent rating decision satisfied his 
appeal as to the PTSD.  Consequently, the only issue now 
before the Board is the evaluation of bilateral hearing loss. 


REMAND

The veteran contends that his hearing loss is more severe 
than that reflected by a noncompensable disability rating and 
that he should be provided another VA examination by a 
different examiner.  

By a rating decision in July 2000 the veteran was service 
connected for bilateral hearing loss and evaluated as 
noncompensably disabled.  In a VA Form 21-4138 dated in 
September 2002, the veteran filed claims for service 
connection of PTSD and tinnitus.  By letter dated in October 
2002, the RO notified the veteran of the evidence needed to 
substantiate claims of service connection for tinnitus and 
PTSD.  Thereafter, the RO confirmed and continued the 
veteran's noncompensable evaluation for bilateral hearing 
loss in the rating decision now on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) requires that VA provide notice of the evidence 
needed to substantiate the veteran's claim.  While the 
veteran was notified in October 2002 of the evidence needed 
to substantiate claims of service connection for PTSD and 
tinnitus, the veteran was not provided notice of the evidence 
needed to substantiate a claim for a compensable evaluation 
for hearing loss, or the evidence that the veteran was 
expected to provide in connection with the claim.  
Consequently, specific notice under the VCAA as to the claim 
for a compensable rating for bilateral hearing loss is 
necessary before proceeding further in this matter.  See 
38 C.F.R. § 3.159(b) (2003).

In addition, considering the veteran's contention regarding 
the most recent VA examination, and given that this matter 
must be remanded for the above-noted development actions, the 
RO should provide the veteran with another VA audiological 
examination, preferably a different examiner from that of the 
November 2002 and March 2003 VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The veteran should be afforded a VA 
audiological examination to evaluate the 
severity of his present bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

